Citation Nr: 0833499	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status-post radical prostatectomy for prostate cancer with 
erectile dysfunction (hereinafter, "prostate cancer 
residuals") from November 1, 2005.


REPRESENTATION

Appellant represented by:	Pennsylvania Bureau of 
Veterans Affairs, Adjutant General's 
Office


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for prostate cancer residuals, evaluated as 100 percent 
disabling from March 28, 2005, and noncompensable from 
November 1, 2005.  He was also granted special monthly 
compensation based on anatomical loss of a creative organ.  A 
December 2006 rating increased the noncompensable evaluation 
to 10 percent, also effective November 1, 2005.

The veteran provided testimony at a hearing before personnel 
at the RO in April 2006, and before the undersigned Veterans 
Law Judge in August 2008.  A copy of the transcripts from 
both hearings have been associated with the veteran's VA 
claims folder.

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or 


evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the Board finds 
that a remand is required in order to comply with the duty to 
assist.

The severity of a genitourinary system disability is 
evaluated pursuant to the criteria set forth at 38 C.F.R. 
§§ 4.115a and 4.115b.  Malignant neoplasms of the 
genitourinary system are rated under Diagnostic Code 7528, 
which provides that a 100 percent evaluation is warranted 
when the evidence indicates malignant neoplasms of the 
genitourinary system.  A "Note" to this Code section states 
that the rating of 100 percent will continue for six months 
following cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, and if there has 
been no local reoccurrence or metastasis following the 
cessation of the therapy, then the disability is to be rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.  Additionally, postoperative residual 
disability of the prostate gland is rated as either a urinary 
tract infection or as voiding dysfunction whichever is 
greater.  38 C.F.R. § 4.115(b), Diagnostic Code 7527.  

In this case, the Board observes that the veteran's testimony 
at his August 2008 hearing indicates that the symptomatology 
of his service-connected prostate cancer residuals had 
increased in severity since the RO last adjudicated his case 
by an October 2007 Supplemental Statement of the Case (SSOC).  
For example, he testified that he now awoke to void 3 to 4 
times each night, and that he had started to use absorbent 
material approximately 4 months earlier.  He also submitted 
private medical records dated in August 2008 which confirmed 
his use of absorbent materials.  Such symptomatology is 
indicative of the criteria for a rating in excess of 10 
percent based upon either urinary frequency or voiding 
dysfunction.  See 38 C.F.R. § 4.115(a).

In view of the foregoing, the Board is of the opinion that 
the evidence of record may not accurately reflect the full 
severity of the veteran's service-connected 


prostate cancer residuals.  Moreover, it does not appear he 
has been accorded a medical examination for the purpose of 
evaluating this disability.  Consequently, the Board 
concludes that a contemporaneous VA examination is needed in 
order to make an informed decision regarding the veteran's 
current level of functional impairment and adequately 
evaluate his current level of disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995);  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also VAOPGCPREC 11-95.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his prostate 
cancer residuals since June 2007.  After 
securing any necessary release, obtain 
those records not on file.



2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current severity of his 
service-connected prostate cancer 
residuals.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
October 2007, and provided an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

